Citation Nr: 0127746	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  99-25 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected postoperative residuals of right 
gynecomastia.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to September 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision of the RO which 
granted service connection and assigned a noncompensable 
evaluation for postoperative residuals of right gynecomastia.  
The veteran appealed for a compensable evaluation.  The Board 
remanded the case in January 2001 for further evidentiary 
development.  In a September 2001 decision, the RO increased 
the evaluation for postoperative residuals of right 
gynecomastia to 10 percent disabling.  The case was returned 
to the Board in December 2001.  

The issue before the Board is taken to include whether there 
is any basis for "staged" ratings at any pertinent time, to 
include whether a current increase is in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACTS

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.  

2.  The veteran's service-connected post-operative residuals 
of right gynecomastia are manifested by scars with minimal 
tenderness; no ulceration or limitation of function has been 
shown.  

3.  There are no extraordinary factors resulting from the 
service connected post-operative residuals of right 
gynecomastia that are productive of an unusual disability 
picture such as to render application of the regular 
schedular provisions impractical.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the veteran's post-operative residuals of right gynecomastia 
have not been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2001); Veterans Claims Assistance Act of 2000, Pub. Law, No. 
106-475 § 4, 114 Stat. 2096-2099 (2000) (codified as amended 
at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)); 66 Fed. 
Reg. 45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 3.321 
(b)(1), 4.118, Diagnostic Codes 7803, 7804, 7805 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  It appears that all appropriate notice 
has been provided, and it does not appear that additional 
examination is indicated.  There have been statements and 
supplemental statements of the case, rating actions, and 
other communications.  Examinations have been conducted and 
as to the issue herein considered, there is no evidence that 
needs to be obtained.  No change in the outcome would be 
possible with additional development, notice, or examination.  
As such, the Board will proceed to the merits of the case.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001). When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2001).  

Under the criteria of Diagnostic Code 7803, a 10 percent 
rating is warranted for a superficial scar that is poorly 
nourished with repeated ulceration.  Diagnostic Code 7804 
provides that a 10 percent disability rating is warranted for 
a superficial scar that is tender and painful on objective 
demonstration.  The provisions of Diagnostic Code 7805 
indicate that other scars will be rated based on limitation 
of function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001).  

A review of the veteran's service medical records reveals 
that he was diagnosed with right gynecomastia and underwent 
an excision of the right breast in August 1989.  In February 
1990, he was diagnosed with left gynecomastia and underwent a 
left breast excision.  

Historically, service connection for postoperative residuals 
of right gynecomastia was granted in May 1999 with a 
noncompensable (0 percent) evaluation assigned.  The veteran 
appealed for a higher rating for the condition.  In a 
September 2001 RO decision, the evaluation for postoperative 
residuals of right gynecomastia was increased to 10 percent 
disabling.  This was assigned effective date of claim, thus 
covering the entire appeal period.

On VA examination in January 1998, the veteran reported that 
during active duty in 1989, he began to experience an 
increase in the size of the breast tissue, bilaterally, 
followed by surgery to remove the excess tissue.  He related 
that since that time, he suffered from tenderness and 
frequent tingling in the right nipple.  Physical examination 
of the chest revealed a prominence of the breast tissue on 
the right side as compared with the left.  Well-healed 
surgical scars which surrounded the areola of the nipple were 
noted, bilaterally.  The scar on the right lateral aspect of 
the right nipple exhibited a violaceous color as well as a 
raised nature.  The diagnoses were residual breast tissue on 
the right and hypertrophic surgical scar.  Color photographs 
of the chest were associated with the examination report.  

A June 1998 addendum to the January 1998 VA examination noted 
a diagnosis of scar with frequent tingling and tenderness, as 
well as prominence of breast tissue in the area of the scar 
on the right side.  

In his November 1999 substantive appeal, the veteran 
indicated that he was limited in his ability to do overhead 
maintenance work or moving heavy objects at work due to pain 
in his right chest.  

On VA examination in August 2001, the veteran reported that 
three to four times per year, he experienced discomfort and a 
feeling of fluid build-up in the right breast.  His symptoms 
included tenderness and swelling.  He stated that rest and 
treatment with a heating pad alleviated his symptoms.  The 
veteran indicated that he took no medication for his 
condition and lost no time from work due to right breast 
symptoms.  He noted slight tenderness over the entire right 
breast.  On physical examination, some very small scars, one 
lateral to the upper aspect of the areola and one through the 
very edge of the areola, right over the nipple, were noted.  
Scar tissue underneath these and a questionable amount of 
breast tissue left under the breast were shown.  Scar tissue 
under a third little scar, which was under the lower aspect 
of the lateral part of the breast, was present.  The right 
breast was a little more forward pointing than was the left 
breast when compared directly.  No obvious fluid or 
discoloration of the nipple or areola was shown.  There was 
no material to be expressed from the nipple on either side.  
Minimal tenderness over all of the scars on both breasts was 
noted.  No adherence of the scars to the underlying tissue 
was shown.  The examiner noted no change in the texture of 
the scars.  The scars reflected no ulceration or elevation.  
No significant tissue loss or keloid formation was shown.  
The color of the scar was slightly paler on the lateral 
aspect of the right areola than the other skin.  No 
significant disfigurement was shown.  The examiner noted no 
limitation of function.  It was noted that photographs taken 
two years prior were essentially unchanged from the present 
examination.  The diagnosis was gynecomastia, status post 
bilateral simple mastectomy with residual.  

The Board notes that the RO has assigned the maximum 
evaluation of 10 percent for the veteran's service-connected 
post-operative residuals from right gynecomastia under 
Diagnostic Code, 7804.  In this regard, it is noted that 
scars resulting from the veteran's post-operative right 
gynecomastia are well healed, but he does experience minimal 
tenderness around the scars.  This supports no more than the 
10 percent rating already assigned.  The medical evidence 
does not reflect poorly nourished scars with repeated 
ulceration.  Moreover, there was no limitation of function 
objectively confirmed.

The Board has considered the veteran's statements that his 
service-connected post-operative residuals of right 
gynecomastia are worse than currently evaluated and 
specifically that he suffers from some functional impairment 
due to pain in his right chest.  However, objective 
examination reflected no functional impairment from the 
scars.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
to establish all criteria required for a higher rating.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  As noted, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  The Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, more probative than the subjective evidence of an 
increased disability.  

Moreover, an extraschedular evaluation is not warranted, 
since the evidence does not show that the service-connected 
post-operative residuals of right gynecomastia presents such 
an unusual or exceptional disability picture as to render the 
application of the regular schedular standards impractical.  
The veteran's service-connected disability does not require 
frequent periods of hospitalization and does not, in and of 
itself, markedly interfere with employment.  38 C.F.R. 
§ 3.321(b)(1).  For the foregoing reasons, the benefit-of-
the-doubt doctrine is inapplicable, since the preponderance 
of the evidence is against allowance of the claim.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
post-operative residuals of right gynecomastia is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

